Title: John Holland Barney to Bartholomew Dandridge, Jr., 20 December 1794
From: Barney, John Holland
To: Dandridge, Bartholomew Jr.


        
          sr.
          Havre degrace [Md.] 20 Dcr 94
        
        I am Sorry to inform you that the Presidents servant Austin in Attempting this Morning to Cross a Run near Harford Town, is Likely to Loose his Life. he is now at Mrs Stiles at Harford but intirely Given over by the Docter. he was with Great Difficulty Draged Out of the Water by her servant. I am yrs in Haste
        
          Jno: H: Barney
        
      